 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     PENNY MARIE O’NEAL,
 8
                                Plaintiff,                  CASE NO. 2:19-cv-00782-BAT
 9
            v.                                              ORDER REVERSING AND
10                                                          REMANDING
     COMMISSIONER OF SOCIAL SECURITY,
11
                                Defendant.
12

13          Pursuant to the stipulation of the parties (Dkt. 15), this case is reversed and remanded

14   for further administrative proceedings. On remand, the Appeals Council will direct the

15   Administrative Law Judge (“ALJ”) to further develop the record and issue a new decision for the

16   period prior to November 19, 2017. The Appeals Council will instruct the ALJ to reevaluate the

17   opinion evidence, including the opinions by Dr. Mitchell, Dr. Nestler and Dr. Rea, in light of the

18   entire record; reevaluate Plaintiff’s subjective complaints; reassess whether Plaintiff’s

19   impairments, singly or in combination meet or equal a listing and whether her substance and

20   alcohol abuse disorder is material to the finding, in accordance with Social Security 13-2p; and,

21   as needed, proceed with the sequential evaluation process. Medical expert evidence or

22   supplemental vocational expert evidence may also be obtained.

23




     ORDER REVERSING AND REMANDING - 1
 1          This remand is made pursuant to sentence four of 42 U.S.C. § 405(g). The parties have

 2   further stipulated that reasonable attorney fees and costs will be awarded under the Equal Access

 3   to Justice Act, 28 U.S.C. § 2412, upon proper request to the Court.

 4          DATED this 21st day of January, 2020.

 5

 6                                                       A
                                                         BRIAN A. TSUCHIDA
 7                                                       Chief United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER REVERSING AND REMANDING - 2
